[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                   FOR THE ELEVENTH CIRCUIT            U.S. COURT OF APPEALS
                     ________________________            ELEVENTH CIRCUIT
                                                             January 7, 2010
                                                                JOHN LEY
                           No. 09-11277                       ACTING CLERK
                       Non-Argument Calendar
                     ________________________

                      Agency Nos. A079-476-010
                           A079-476-011

WILLIAM FABIO BOTERO CORREA,
OLGA LUCIA VALENCIA BUENO,
JULIANA BOTERO VALENCIA,

                                                                   Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                            (January 7, 2010)

Before EDMONDSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:
      Dr. William Fabio Botero Correa, his wife Olga Lucia Valencia Bueno, and

their daughter Juliana Botero Valencia are natives and citizens of Colombia. They

seek review of the Board of Immigration Appeal’s decision affirming the

Immigration Judge’s order finding them removable and denying their application

for asylum, withholding of removal, and CAT relief.

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). Here, the BIA agreed with the IJ’s adverse

credibility findings, it conclusions about the petitioners’ ineligibility for asylum,

withholding of removal, and CAT relief, but the BIA also made some additional

observations. Therefore, we will review both decisions.

      The IJ’s and BIA’s factual determinations are reviewed under the substantial

evidence test, and we will affirm the BIA’s decision “if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (internal

quotations and citations omitted). In order to reverse those findings of fact, we

“must find that the record not only supports reversal, but compels it.” Mendoza v.

U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

                                           I.



                                            2
      The petitioners contend that the IJ and the BIA erred in making adverse

credibility determinations about Botero’s testimony.1 They argue that the IJ

ignored testimony and documentation in the record that provided an explanation

for any discrepancies.

      The trier of fact must determine credibility, and we do not substitute our

judgment for the factfinder’s with respect to credibility findings. D-Muhumed v.

U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004). “Once an adverse credibility

finding is made, the burden is on the applicant alien to show that the IJ’s credibility

decision was not supported by ‘specific, cogent reasons’ or was not based on

substantial evidence.” Forgue, 401 F.3d at 1287 (citations omitted). “[A]n adverse

credibility determination alone may be sufficient to support the denial of an asylum

application” when there is no other evidence of persecution. Id. “The weaker the

applicant’s testimony, . . . the greater the need for corroborative evidence.” Yang

v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005).

      Botero’s testimony included inconsistencies and omissions that were central

to the claims of persecution and that were not adequately explained. In particular

the IJ emphasized the fact that Botero’s original May 2001 asylum application

made no mention of an alleged kidnapping that he later described in an addendum

to his application filed more than six years later. In his original application Botero

      1
          Botero was the only one of the petitioners to testify at the removal hearing.
                                                 3
stated that he and his family had received threatening phone calls. The

unidentified callers threatened to harm his daughters and his wife and to burn two

farms that he owned. The callers had tried to extort money from him.

      In the 2007 addendum, however, Botero stated that in June 2000 while

driving home from work he had been stopped by four armed men who were

blocking the road. The men knew he was a doctor, and they kidnapped him, taking

him to a place where he was forced to administer medical treatment to a wounded

FARC guerrilla. After providing treatment to the guerilla, Botero was escorted out

of the area, and he returned home. Threatening phone calls and demands for

money followed. Guerillas visited his farms, made threats, and told the farm

caretaker that he should relay the message to Botero to pay them the money they

demanded.

      The IJ found it noteworthy that this significant event was omitted from the

original asylum application. He explained that Botero had an obligation to ensure

that the information in the application, which he had signed under oath, was

accurate. The IJ also found that Botero’s testimony about the kidnapping was not

substantiated by corroborating evidence. See Yang, 418 F.3d at 1201. Botero

testified that he called a district attorney and reported the kidnapping, but the IJ

observed that there was no letter from the district attorney, and the other letters

submitted as evidence only referred to general problems and threats experienced by
                                            4
Botero. The police report that Botero submitted as evidence did not mention

FARC or a kidnapping. Just like Botero’s original asylum application, the police

report referred to extortion demands and threats made over the phone.2

       Based on the inconsistencies in his testimony and the lack of a plausible

explanation for the omissions in his original asylum application, the IJ found that

Botero was not credible. The BIA agreed. Substantial evidence in the record

supports the adverse credibility determination and the denial of the petitioners’

application for asylum. See Forgue, 401 F.3d at 1287. The record does not

compel a reversal of the BIA’s decision.

       Because the petitioners have failed to establish a claim of asylum on the

merits, they necessarily have failed to establish eligibility for withholding of

removal. Id. at 1288 n.4. The petitioners have waived any claim for CAT relief by

failing argue for it in their brief to this Court. See Greenbriar, Ltd. v. City of

Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir.1989).


       2
          The BIA correctly determined that even if Botero’s testimony were considered credible,
he had failed to establish that the alleged mistreatment he had suffered rose to the level of past
persecution. See Sepulveda v. United States Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2005)
(concluding that a restaurant bombing, menacing telephone calls, and threats did not rise to the
level of past persecution that would compel reversal). The BIA also correctly determined that
Botero had not established a well-founded fear of future persecution because he had not shown
that he was singled out for persecution based on a statutorily protected ground. See id. at 1232
n.7 (stating that the petitioner’s “inability to demonstrate she has a well-founded fear that she
will be singled out for persecution on account of any protected ground is fatal to her asylum
claim”).


                                                5
                                           II.

       The petitioners also contend that the IJ should have continued the removal

proceedings. They assert that Botero’s brother has filed a I-130 visa petition on his

behalf, which is still pending, and when Botero’s daughter Andrea becomes a

United States citizen, she will file one as well. In the removal hearing, counsel for

the petitioners told the IJ about the I-130 petition that Botero’s brother had filed.

The IJ found that the I-130 petition was irrelevant to the asylum claim.

       The petitioners did not request a continuance before the IJ and did not argue

before the BIA that one should have been granted. Therefore, that claim was not

exhausted, and we lack jurisdiction to consider it. Al Najjar, 257 F.3d at 1285 n.14

(“[W]e are divested of jurisdiction to consider a claim which was not presented to

the immigration courts. . . .”).

       PETITION DENIED in part, DISMISSED in part.




                                            6